Title: To Thomas Jefferson from Abner Nash, 25 June 1780
From: Nash, Abner
To: Jefferson, Thomas



Sir
Cross Creek June 25. 1780.

I received your favor by Colo. Monroe, three days agoe at this place, where Genl. Caswell is posted with about 1500 Militia, and shall be very happy Sir in the Correspondence you propose: The Enemies Opperations in So. Carolina and their practices among the Country People on the Southern borders of this State are not a little alarming. Their nearest post to this place is at the Cheraw Hill on pedee River about 60 miles distant in a south west direction; from the best intelligence we have their Numbers are about 600 Regulars and a considerable Number of new recruits from amongst the Inhabitants; here they are collecting Magazines of Provisions; the river Lands affording Grain and forage and the barren Country between that River and this the greatest abundance of Cattle. Their party and ours at this Post are equally concerned in the important object of collecting Cattle, with this material difference however in their favor that pedee River is rich in grain for the support of their party and this quite the reverse; and that the Inhabitants between the Rivers [are] 9/10ths Highlanders and well affected to the British. In short they do all in their power to distress us by concealing all the Cattle and Horses that they do not drive into the Enemy’s Camp. The Enemy’s next Post and indeed by far the most dangerous to us is at Cambden on the Wateree River. This place lies still higher up the Country and points  directly to Charlotte, the richest and finest part of our back Country; at this place the Enemy are said to have upwards of 4,000 regulars; at Charlotte about 60 or 70 miles from Cambden our Western Militia to the number of about eleven hundred are assembled under Brigadr. Genl. Rutherford; and the Baron de Kalb with his little Army is still no further advanced than to Hillsborough and is there exceedingly distressed for Provision and forage. An Express went off to him four days agoe advising that it would in our opinion be best for him to direct his course south westwardly towards Charlotte in order to support Genl. Rutherford and to prevent the Army of the British by all possible means from turning the right of our Armies, thereby cutting off from us the fertile hilly and thick settled back Country whose Inhabitants at present are well attached to us but who under circumstances so unfavorable ‘tis to be feared would fall off. It appears to us of so much consequence to counteract and defeat what we conceive to be the Intention of the Enemy in penetrating so far into the interior part of the Country that I have determined that Genl. Caswell also shall march to the Westward tho’ I must thereby expose the middle and lower Country to devastation, should the Enemy posted at Cheraws, Mars bluff, and still lower down pedee paralel with the County line think proper to invade us. The Injury in the Cattle case I conceive will be only temporary provided we can be successful to the Westward; but should we by endeavoring to guard the long and indeed indefensible line that parts us from So. Carolina, suffer the Enemy to posess themselves of the rich and thick settled back parts of our Country with the mountains in their rear such an Advantage in its consequences might prove fatal to us and indeed to the Neighbouring States. This however can never happen but from a want of firmness and public Virtue in these States: and the Enemy from the boldness of what seems to be their present enterprize must suppose either that we want those qualities, or adequate resources; or like desperate Gamesters they are putting their last stake in the wheel of fortune; for tis evident that ruin must attend a failure in the execution of such a project: in short it seems to me the Enemy are hurrying on the conquest to a Crisis and that our fate either favorable or unfavorable is at hand. I am doing all in my power for the general defence; I came here to visit the Armies and to enable me the better to judge of the designs of the Enemy; I did not intend to return untill the fate of the Campaign had been decided but finding that your Militia are not yet arrived nor even on their march that I know of I durst not depend any longer on their coming  in time to check the Enemy; I have therefore determined yesterday to call out a further aid of 4000 Men, and have issued orders for this purpose; this Measure obliges me to return to Newbern to emit a Sum of Money adequate to so vast an expence as it will occasion. Before I conclude I am to acquaint your Excellency of the Intelligence we have from C. Town. I believe Sir it is to be depended on that an embarkation of about 5000 troops has taken place from thence, their destination only to be guessed at; if the arrival or expectation of a french Army and fleet in America don’t controul the operations of the Enemy; I should suppose their destination to be for Virginia; in this case you too Sir will have some trouble, but the aid intended for us I make no doubt will still come on. I shall depend on you for such intelligence as you may obtain from the Northward; Your Letters directed to Newbern will come safe. I shall not fail on my part to advise you constantly of the occurrences this way: with the highest respect & regard I have the honor to be Sir Yr. Excellency’s most obedt Serv[t],

A. Nash

